     LEON GREENBERG, ESQ., SBN 8094
 1   DANA SNIEGOCKI, ESQ., SBN 11715
 2   Leon Greenberg Professional Corporation
     2965 South Jones Blvd- Suite E3
 3   Las Vegas, Nevada 89146
     Tel (702) 383-6085
 4   Fax (702) 385-1827
     leongreenberg@overtimelaw.com
 5
     dana@overtimelaw.com
 6   Attorneys for Plaintiff

 7
 8                                UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   ROBERT NORSOPH, Individually and on              )    Case No. 2:13-cv-00580-APG-GWF
     behalf of all others similarly situated,         )
11                                                    )
                                    Plaintiffs,       )    STIPULATION AND ORDER TO
12   vs.                                              )    STAY ALL DISCOVERY FOR A
                                                      )    PERIOD OF 90 DAYS
13   RIVERSIDE RESORT AND CASINO, INC., )
     THE DONALD J. LAUGHLIN FAMILY                    )
14   TRUSTS and DONALD J. LAUGHLIN as the )
     sole trustee and beneficiary of such trusts, and )
15   DONALD J. LAUGHLIN, Individually,                )
                                                      )
16                                  Defendants.       )
     ______________________________________ )
17
18          The parties, by and through their respective counsel of record, hereby stipulate and

19   request a stay of all discovery in this matter for a period of 90 days, through and including May

20   20, 2019.

21          The above request for a stay of all discovery is made in order to conserve the resources of

22   the parties and the Court.    Currently pending before the Court is Defendants’ Motion for

23   Judgment on the Pleadings which was filed on February 6, 2019. ECF No. 88. The outcome of

24   that motion is potentially dispositive of all of the claims in this case. Engaging in discovery at

25   this point, while a dispositive motion is pending before the Court, would be an inefficient use of

26   the parties’ resources and may also consume the Court’s valuable time. In light of this, the

27   parties believe it serves both the interests of the parties and the Court to stay discovery for a

28   period of 90 days. The parties have agreed to complete briefing on Defendants’ Motion by April


                                                                                          Page 1 of 2
 1   10, 2019. By staying discovery through and including May 20, 2019, the parties will allow more
 2   than one month for the Court to hold a hearing and issue a decision on the Motion. The parties
 3   believe this is a reasonable amount of time for the Court to rule. In the event the Court has not
 4   issued a decision by May 20, 2019, the parties will further confer about requesting an extension
 5   of the stay requested herein. In the event the Court issues a ruling on Defendants’ Motion for
 6   Judgment on the Pleadings prior to May 20, 2019, and denies the same, the parties agree to
 7   submit a Joint Status Report within seven (7) days after the entry of the Court’s order requesting
 8   a lifting of the stay of discovery.
 9           The above request for a stay of discovery is made in good faith in order to conserve the
10   resources of both the Court and the parties, and is not made for the purpose of delay.
11
12          DATED this 19th day of February, 2019.
13
            LEON GREENBERG                                   KAMER ZUCKER ABBOTT
14          PROFESSIONAL CORPORATION

15
     By:     /s/ Leon Greenberg                       By:     /s/ Edwin A. Keller, Jr.
16          Leon Greenberg              #8094                Gregory J. Kamer           #0270
17          Dana Sniegocki              #11715               Edwin A. Keller, Jr.       #6013
            2965 South Jones Boulevard, Ste. E-3             3000 West Charleston Boulevard, Suite 3
18          Las Vegas, Nevada 89146                          Las Vegas, Nevada 89102
            Tel: (702) 383-6085                              Tel: (702) 259-8640
19          Fax: (702) 385-1827                              Fax: (702) 259-8646
20          Attorneys for Plaintiffs                         Attorneys for Defendants
21
22

23                                               ORDER

24           IT IS SO ORDERED.

25
26           2/20/2019
     DATE: ___________________                    ________________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
27
28


                                                                                              Page 2 of 2
